DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 26 October 2022 has been acknowledged and entered.  
Claims 1, 3, 5-11, 13, and 15-20 have been amended.  
No new claims have been added.
Claims 1-20 are currently pending.


Response to Amendments and Arguments
Applicant's amendments filed 26 October 2022, with respect to the objection to the claims 1 and 11, have been fully considered and are persuasive. Thus, the objection to claims 1 and 11 has been withdrawn.
Applicant's arguments filed 26 October 2022 with respect to claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.  
Applicant argues (in REMARKS, pages 7-8 of 16) that, submits that claim 1 as amended contains several limitations that cannot fairly be read as directed to “certain methods of organizing human activity” or to mental processes.  For example, “generating a graphical user interface, the graphical user interface including a data structure having a first field for receiving a user command to upload a computer aided design (CAD) file” necessarily requires generation of a graphical user interface and a field thereof, which as indicated above is an element of a graphical user interface permitting entry of user commands, is neither a method of organizing human activity nor a mental process; on the contrary, and as discussed in further detail below, user interfaces for electronic devices are inherently technological, and improvements thereto are improvements to technology that enjoy subject-matter eligibility under § 101. See Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356, 1361 (Fed. Cir. 2018). Similarly, limitations directed to “receiving an instruction to upload a CAD file containing a representation of a structure to be manufactured, using the first field,” “generating, as a function of the geometric analysis, at least one second field in the GUI, the at least a second field configured to receive at least a pricing input value,” and “receiving, at the at least a second field, the at least a pricing input value,” necessarily involve use of and/or modification of a graphical user interface. All of the above limitations, therefore, sound generally in technology and do not recite “certain methods of organizing human activity” nor “mental processes.”  As a further example, “uploading the CAD file over an electronic network” and “performing, using an interrogation engine, a geometric analysis on the representation of the structure to be manufactured” each necessarily require the use of a CAD file, as well as an interrogation engine in the latter case, and thus cannot be performed in the human mind. Furthermore, neither uploading a CAD file nor performing a geometric analysis thereof is a method of organizing human activity.  Therefore, and for at least these reasons, Applicant respectfully submits that claim 1 as amended contains multiple limitations that cannot be construed as reciting an abstract idea.
In response to Applicant’s argument, the Examiner respectfully disagrees and notes that first, Applicant’s claim describe “Managing Personal Behavior or Relationships or Interactions Between People” which includes social activities, teaching, and following rules or instructions.  For instance, the sub-grouping “Managing Personal Behavior or Relationships or Interactions Between People” encompass both activity of a single person (for example, a person following a set of instructions) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (e.g. receiving instruction to upload a CAD file using a computing device) may fall within the “certain methods of organizing human activity” grouping.  In regards to the use of a GUI, the GUI does not take the claims out of the “certain methods of organizing human activity” grouping. Lastly, unlike Core Wireless, Applicant’s claims do not improve access times for mobile interfaces.  Applicant has not shown the ability of performing the claimed functions by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept in the realm of application of the abstract ideas.
Applicant argues (in REMARKS, page 9 of 16) that regarding Step 2A, Prong two, as noted above, Applicant respectfully submits that claim 1 as amended contains multiple limitations that do not recite abstract ideas, and thus qualify as “additional elements recited in the claim beyond the judicial exception(s).” Applicant respectfully asserts that these various additional details limit claim 1 such that any “mental process” or “method of organizing human activity” is not monopolized; for instance, the limitation of “receiving a request for pricing from a user,” in the amended claim, requires multiple steps involving manipulation of data structures, generation and modification of a graphical user interface, and reception of information using fields generated thereby. Accordingly, even assuming without admission that “receiving a request for pricing” recites an abstract idea, the above-described set of limitations would be unable to “monopolize” that allegedly abstract idea. Therefore, and for at least this reason, Applicant respectfully submits that claim 1 as amended is not directed to an abstract idea.
In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that first, preemption is not a standalone test for patent eligibility; and Applicant's attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  Secondly, Applicant appears to add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)); and adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) which does not integrate the judicial exception into practical application.  Thirdly, the claims lack an inventive concept because they do not make any improvement to the technology involved.  The generic computer components (i.e. computing device, graphical user interface) are functioning in a conventional manner.  Therefore, the Examiner maintains the claims are ineligible.
Applicant argues (in REMARKS, page 9 of 16) that furthermore, claim 1 as amended is not directed to an abstract idea, because claim 1 as amended is directed to an improvement in computer technology. See McRo, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, (Fed. Cir. 2016)…  Here, claim 1 as amended is directed to manipulation and modification of a graphical user interface as directed by analysis of a CAD file.  As noted further below, this amounts to a novel and nonobvious improvement over existent systems for display of manufacturing data and pricing. Accordingly, and for at least this reason, Applicant respectfully submits that claim 1 as amended is directed to non-abstract, patentable subject matter.
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Applicant has not shown that the claims provide a technical improvement to a technical problem.  Instead, Applicant appears to be using the generic GUI as a tool to implement the abstract idea.  Therefore, the Examiner maintains the claims are patent ineligible.
Applicant argues (in REMARKS, pages 10-11 of 16) that in addition, a claim is not directed to an abstract idea where it recites the specific means and methods used to achieve a desired result, rather than the desired result itself… The court in McRo stated: When looked at as a whole, claim 1 is directed to a patentable, technological improvement over the existing, manual 3-D animation techniques. The claim uses the limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice…  Applicant asserts that in addition to solving a specific problem sounding in technology, claim 1 discloses specific means and methods for achieving desired results, and thus is directed to patentable subject matter. Accordingly, and for at least the above-described reasons, Applicant respectfully submits that claim 1 as amended is not directed to an abstract idea. Therefore, pursuant to Step 2A of the § 101 analysis prescribed in Alice, claim 1 as amended recites patentable subject matter. Applicant respectfully requests that this rejection be withdrawn. 
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that unlike McRO’s claims which are directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), Applicant’s claims do not provide an overall improvement to the computing system or to another technology.  Simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application or provide an inventive concept, unlike Enfish, Applicant’s claims do not specifically improve computer functionality; they merely use computer functionality.  Unlike Visual Memory, Applicant has not claims do not describe benefits that flow from the claimed improvement.  Unlike Core Wireless, Applicant’s claims do not improve access times for mobile interfaces.  Therefore, the Examiner maintains the claims are patent ineligible.
Applicant argues (in REMARKS, pages 11-12 of 16) that regrading Step 2B, though Applicant contends that claim 1 is not directed towards a judicial exception, if claim 1, Applicant submits that claim 1 contains limitations amounting to an inventive concept representing “significantly more” than the alleged judicial exceptions under step 2B. MPEP 2106.05(1I). Applicant respectfully submits that claim 1 recites an inventive concept, at least because claim contain limitations amounting to a non-conventional and non-generic arrangement of process steps. See BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility, LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016)…  Without conceding that any limitation of claim 1 is generic or conventional, Applicant respectfully asserts that, taken as a whole, limitations to claim 1 amount to a non-conventional and non-generic arrangement of computer and functions and other technical limitations, because the instant Application does not contain any information to suggest that the elements and/or the combination thereof are conventional, no other evidence has been provided indicating that such elements and/or their combination is conventional, and Applicant does not admit that the elements and/or their combination are conventional; on the contrary, Applicant asserts that the limitations of claim 1, at least as currently presented, patentably distinguish the state of the art as of the filing of the instant application…Accordingly, and for at least this reason, Applicant respectfully submits that claim 1 as amended recites patentable subject matter, and the rejection of claim 1 under 35 U.S.C. § 101 should be withdrawn.

Applicant argues (in REMARKS, page 12 of 16) that Claim 11 as amended recites similar limitations to claim 1 as amended. Therefore, and for at least the reasons given above, Applicant respectfully submits that claim 11 as amended recites patentable subject matter. Claims 2-10 and 12-20 depend, directly or indirectly, from claims 1 and 11. Therefore, claims 2-10 and 12-20 recite patentable subject matter under 25 U.S.C. § 101 for at least the reasons given above. Accordingly, Applicant request withdrawal of all rejections in this matter pursuant to 35 U.S.C. §101.
 	In response to Applicant’s argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1. 
Applicant's amendments filed 26 October 2022, with respect to the Double Patenting rejection of claims 1-20, have been fully considered and are persuasive. Thus, the Double Patenting rejection to claims 1-20 has been withdrawn.
Applicant’s arguments, see REMARKS, filed 26 October 2022, with respect to the rejection(s) of claim(s) 1, 3-5, 7-11, 13-15, and 17-20 under 35 U.S.C. 102 and claims 2, 6, 12, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  


Claim Objections
Claims 2, 4, and 12 are objected to because of the following informalities:
As per claims 2, 4, and 12, Applicant has not provided the status identifier(s) and/or acceptable alternative status identifiers in a parenthetical expression (e.g. “ORIGINAL”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1 and 11, the following limitations are not supported by the specification, “a second field” and a “third field.”  Paragraph [0013] recites:
Optional template 244 may comprise a form or other data structure that electronic marketplace 200 may present or transmit to one or more users in order to allow the user(s) to provide one or more design documents, pricing engine variables and/or associated costs, and/or pricing engine equations, each optionally as a function of one or more standardized pricing input and/or output, such as a quantity of parts or structures or a desired lead- time, to the marketplace to be stored in design document(s) 232, pricing engine variables database 236, and/or pricing engine equations 240, respectively.

[0014] General user interface 224 may be designed and configured to allow any of designers 212(1) to 212(N) to solicit a pricing within, or otherwise interact with, electronic marketplace 200, including providing each designer the ability to upload a request for price and/or design documents and to provide any other information necessary. Electronic marketplace 200 may then communicate designer-provided information or otherwise make the information available to one or more aspects of the electronic marketplace, such as custom pricing engine module 248, custom pricing interface 252, interrogator engine 256, design document(s) 232 or other components of memory 228, and/or general user interface 224.  In some embodiments, marketplace 200 may generate pricing information as a function of one or more of pricing engine variables database 236, design document(s) 238, and a supplier selected by a designer of a particular design document using one or more standard pricing engines included in and/or generated by the marketplace and transmit the pricing information to the designer requesting the price. In some embodiments, pricing engine variables database 236 may comprise standardized pricing input(s) used by a standard pricing engine and pricing information 216 may comprise standardized pricing output(s) produced by such a standard pricing engine.

While the specification discloses inputs/outputs, it is unclear how they correlate to “data fields”.  The Examiner suggests amending the claims to include language from the specification, such as, a template comprising a form for user inputs.  See paragraphs [0013]-[0014] and [0022] of the instant specification.
Claims 2-10 depend from indefinite claim 1 and incorporates claim 1's indefiniteness issue via that dependency; and claims 12-20 incorporate claim 11's indefiniteness issue via that dependency.  Claims 2-10 and 12-19 do not remedy the indefiniteness issue. Therefore, claims 2-10 and 12-20 are indefinite for that reason.  
Claims Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
Claims 1-10 are directed to a system (i.e., a machine).  Claims 11-20 are directed to a method (i.e., a process).  The claims recite enabling custom pricing by use of 3-D CAD in a ecommerce system. Therefore, claims 1-20 all fall within the one of the four statutory categories of invention. 

Step 2A - Prong 1:
Independent claims 1 and 11 substantially recite:  receive/receiving a request for pricing; receiving/receiving an instruction to upload a CAD file containing a representation of a structure to be manufactured, using the first field; uploading/uploading the CAD file over; performing/performing a geometric analysis on the representation of the structure to be manufactured; generate/generating, as a function of the geometric analysis, at least one second field in the GUI, the at least a second field configured to receive at least a pricing input value; and receiving/receiving, at the at least a second field, the at least a pricing input value; produce/producing a price for fabricating the structure based on the request for pricing and the geometric analysis as a function of the geometric analysis and the at least a pricing input value; generate/generating a third field for displaying the price for fabricating the structure; and display/displaying, using the third field, the price. 

The claims as a whole recite a method or organizing human activity. The limitations of
Independent Claims 1 and 11 of receive/receiving a request for pricing; receiving/receiving an instruction to upload a CAD file containing a representation of a structure to be manufactured, using the first field; uploading/uploading the CAD file over; performing/performing a geometric analysis on the representation of the structure to be manufactured; generating/generating, as a function of the geometric analysis, at least one second field in the GUI, the at least a second field configured to receive at least a pricing input value; and receiving/receiving, at the at least a second field, the at least a pricing input value; produce/producing a price for fabricating the structure based on the request for pricing and the geometric analysis as a function of the geometric analysis and the at least a pricing input value; generate/generating a third field for displaying the price for fabricating the structure; and display/displaying, using the third field, the price, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by a method of managing personal behavior or relationships or interactions between people and/or commercial or legal obligations but for the recitation of generic computer components. That is, other than reciting “a system,” “a computing device,” “a graphical user interface,” “an electronic network,” and “an interrogation engine”, nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people and/or commercial or legal obligations. For example, but for the “system,” “computing device,” “graphical user interface,” and “interrogation engine” language, “receive/receiving,” “receiving/receiving,” “uploading/uploading,” “performing/performing,” “generate/generating,” “receiving/receiving,” “produce/producing,” “generate/generating,” and “display/displaying” in the context of claims 1 and 11 encompasses the user performing the steps. The mere recitation of a generic computer (i.e. Claim 1’s “system,” “computing device,” “graphical user interface,” and “electronic network,” “interrogation engine”; and Claim 11’s “computing device,” “graphical user interface,” “electronic network,” and “interrogation engine”) does not take the claims out of the Certain Methods of Organizing Human Activity grouping. Accordingly, the claims recite an abstract idea.

Further, the limitation “produce/producing a price…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a system” and/or “computing device,” “graphical user interface,” and “electronic network,” “interrogation engine”; and “a computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing device”, “produce/producing” in the context of this claim encompasses the user manually calculating a price. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, claim
1 recites the additional elements, “a system” “computing device,” “graphical user interface,” and “electronic network,” “interrogation engine”; and “a computing device”; and claim 11 recites the additional elements, “a computing device,” “a graphical user interface,” and “an electronic network,” “an interrogation engine”; to perform the receive/receiving a request for pricing;  receive/receiving a CAD file; perform/performing a geometric analysis; produce/producing a price; and transmit/transmitting the price to the user steps.
	Further, in regards to the “system” and “computing device”... receive/receiving a request for pricing;  receive/receiving an instruction; and receive/receiving a pricing input are just more mere data gathering, and also are characterized as transmitting or receiving data over a network; and are also recited at a high level or generality, and merely automates the “receive/receiving,” “receive/receiving,” and “receiving/receiving” steps.  The claimed computer components in the steps are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “a system” and “a computing device” performing a generic computer function of “receive/receiving,” “receiving/receiving,” “uploading/uploading,” “performing/performing,” “generate/generating,” “receiving/receiving,” “produce/producing,” “generate/generating,” and “display/displaying”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (the computing system). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (system, computing device, custom pricing engine module). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible.

Step 2B
The independent claims do not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional element of using a
“system,” “computing device,” “graphical user interface,” “electronic network,” and “interrogation engine” in claim 1; and “computing device,” “graphical user interface,”  “electronic network,” and “interrogation engine” in claim 11 to perform the “receive/receiving,” “receiving/receiving,” “uploading/uploading,” “performing/performing,” “generate/generating,” “receiving/receiving,” “produce/producing,” “generate/generating,” and “display/displaying” amounts to no more than mere instructions to apply the exception using a generic computer component. Further, the ”receive/receiving,” “receiving/receiving,” and “receiving/receiving” steps have been re-evaluated and determined to be well understood, routine, conventional activity in the field because the ”receive/receiving,” “receiving/receiving,” and “receiving/receiving” data/prices is well understood, routine, and conventional because the specification has demonstrated the system/computing device (including general purpose/general computing device) that can be used for receive/receiving, receiving/receiving, and receiving/receiving as described in para
([0010][0025]-[0029],[0034]-[0035]). For these reasons, there is no inventive concept. Thus,
even when viewed as a. whole, nothing in the claims add significantly more (i.e. inventive
concept) to the abstract idea. The claims are ineligible. Mere instructions to apply an
exception using a generic computer component cannot provide an inventive concept. The
claims are not patent eligible.
	
Examiner’s Note:
The Examiner suggests further expounding on the “performing” step to describe the geometric analysis in order to integrate the judicial exception into practical application to overcome the 101 rejection.

As per dependent claims 2, 4, 10, 12, 14, and 20 the limitations merely narrows the previously recited abstract idea limitations.  Dependent claims 2 and 12 recite the price is a fixed cost. Dependent claims 4 and 14 recite the CAD model comprises a (3D) CAD model.  Dependent claims 10 and 20 recite the price is produces as a function of a desired lead time.  
	As per dependent claims 3 and 13, the recitation “calculating the price……a material thickness” is further directed to a mental process as described in claims 1 and 11, respectively.  For the reasons described above with respect to claims 1 and 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to claims 1 and 11, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
 	As per dependent claims 5 and 15, the recitation “calculating the price…type of cut” is further directed to a mental process as described in claims 1 and 11, respectively.  For the reasons described above with respect to claims 1 and 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to claims 1 and 11, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claims 6 and 16, the recitation “receive …pricing input” is further directed to a method of organizing human activity as described in claims 1 and 11, respectively.  For the reasons described above with respect to claims 1 and 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Further, the recitation of “a second graphical user interface” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea.  Similar to claims 1 and 11, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
 	As per dependent claims 7 and 17, the recitation “calculate the price…supplier pricing input” is further directed to a mental process as described in claims 1 and 11, respectively.  For the reasons described above with respect to claims 1 and 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to claims 1 and 11, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claims 8 and 18, the recitation “display… the calculated price” is further directed to a method of organizing human activity as described in claims 1 and 11, respectively.  For the reasons described above with respect to claims 1 and 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to claims 1 and 11, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claims 9 and 19, the recitations “generate a pricing variable….;” and “produce the price…” are further directed to a method of organizing human activity/mental process as described in claims 1 and 11, respectively.  For the reasons described above with respect to claims 1 and 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to claims 1 and 11, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
	Dependent Claims 2-10 and 12-20 have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  Dependent claims 2-10 and 12-20, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims. The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  Accordingly, claims 2-10 and 12-20 are rejected as being ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Prior Art Discussion:
1)  Herrman et al. (US PG Pub. 2015/0127480 A1) discloses a method for quoting part production, but does not explicitly disclose:
 	generating, as a function of the geometric analysis, at least one second field in the GUI, the at least a second field configured to receive at least a pricing input value; and receiving, at the at least a second field, the at least a pricing input value 
Claims 1 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-10 and 12-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 112(b), set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Kozhukhin et al. (US PG Pub. 2015/0254693 A1) discloses a manufacturing cost estimator.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314



/F.A.N/Examiner, Art Unit 3628                                                                
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628